Citation Nr: 0616118	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  The veteran perfected a timely 
appeal of this determination to the Board.

In a January 2004 decision, the Board reopened the veteran's 
claim and remanded the matter for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

A psychiatric disability, to include schizophrenia and 
depression, did not have its onset during service or within 
one year after service.


CONCLUSION OF LAW

A psychiatric disability, to include schizophrenia and 
depression, was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2001, August 2002, and 
April 2004, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claim for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim.

In addition, by way of March 2001 and April 2002 rating 
decisions, a November 2002 Statement of the Case, and May and 
October 2005 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  These 
documents, when considered together with RO's VCAA and 
development letters, also provided the veteran and his 
representative with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the May 
and October 2005 Supplemental Statements of the Case, and 
prior to the transfer and certification of the veteran's case 
to the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply  all of the elements of a claim for service 
connection, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of private and VA treatment records, VA 
examination reports, records associated with an award of 
disability benefits from the Social Security Administration, 
and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this matter has been previously remanded for 
additional development, to include affording the veteran an 
opportunity to be examined in connection with his claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
schizophrenia, residual type.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  

In this case, the veteran contends that he has a psychiatric 
disability, including schizophrenia and depression, which is 
related to his military service.  The claims file contains 
medical records from the Mecklenburg County, North Carolina, 
Division of Mental Health (Mecklenburg), dated from September 
1995 to January 1998, in which the veteran reported that he 
suffered from auditory hallucinations that began when he was 
in the Army.  The veteran also stated that he was treated in 
service for depression and for drug and alcohol abuse.  The 
veteran's treating physician at Mecklenburg diagnosed the 
veteran as having "Schizoaffective disorder, depressed type, 
with increased symptoms of depression; alcohol dependence, 
reportedly in remission."  Additional records from 
Mecklenburg, dated from January 2001 to December 2001, and 
from the Southeastern Center for Mental Health, North 
Carolina Division of Mental Health, dated from January 2001 
to January 2002, also assess the veteran with likely 
schizophrenia paranoid type, chronic, with a history of 
alcohol dependence.  

In order to assist the veteran with his claim and in order to 
determine if the veteran's psychiatric condition is a result 
of his military service, the veteran was afforded a VA 
examination.  The veteran was first scheduled for an 
examination in April 2005.  When the veteran failed to report 
for the examination, the VA examiner reviewed the veteran's 
claims file and submitted a short report.  In this report, 
the examiner noted that his file is filled with many 
inconsistencies in his report of symptoms.  The examiner also 
noted that the veteran's file does not contain any medical 
records from his military years, and that the veteran's 
report of having abused drugs and alcohol in service may 
explain many of the alleged psychiatric symptoms he states 
that he had in service.  

Because the veteran failed to report for his April 2005 
examination, the veteran was rescheduled for an additional 
examination in September 2005.  The veteran reported for this 
examination and the examiner indicated that the veteran's 
claims file was reviewed in connection with the examination 
and report.  The veteran was extensively interviewed and his 
family and psychiatric history were noted for the record.  
The veteran was indicated to have abused alcohol from an 
early age, and progressed to other drugs in junior high 
school.  The veteran reported that his father died when he 
was young and that he was in various kinds of non-legal 
trouble before enlisting in the army.  The veteran also 
reported hearing voices that repeated profane words over and 
over again, and had intrusive thoughts related to his 
father's death.  In the service, the veteran states that he 
developed addictions to heroin and smoked crank.  The veteran 
states that this increased visual hallucinations, that he 
stated pre-dated his service.  The veteran indicated that he 
was never psychiatrically hospitalized in the military, but 
stated that he did see an outpatient psychiatrist for 
chemical addiction.  The veteran's service records indicate 
that he received two Article 15s for substance abuse, lost 
his security clearance, and was discharged without the 
ability to re-enlist.  After service, the veteran states that 
he continued to abuse drugs and that he had trouble holding 
down a job.  

The examiner indicated that the first time the veteran was 
placed on psychiatric medications was in 1995, nearly 20 
years after service.  In 1997, he was diagnosed with 
psychosis NOS.  The first official diagnosis of schizophrenia 
was made in 2001.  Since that time, the veteran has been 
fairly stable and participates in individual psychotherapy.  
The veteran stated that he still experiences mild auditory 
hallucinations and denied visual hallucinations.  The veteran 
was indicated to have nightmares.  Recent GAF scores were 
indicated to be as high as 70, suggesting relatively mild 
symptoms and difficult in social, occupational, or school 
functioning at the present time.  After examination, the 
veteran was diagnosed with schizophrenia, residual type and 
assigned a GAF score of 70.  The examiner found no evidence 
of depression.  Regarding nexus to service, the examiner 
stated that the veteran's psychosis was not identified or 
treated until about 15 years post discharge.  While, the 
examiner did indicated that the veteran appeared to have 
several mental disorders prior to enlistment, the examiner 
stated that there were no medical records to corroborate 
treatment or diagnosis at that time.  The examiner also noted 
that it was his opinion that the veteran developed a 
psychotic disorder (due at least in part to his drug use) 
prior to his military service, but that his military service 
did not cause and is not responsible for the severity of his 
later abuse or increased presentation of psychosis.  The 
examiner did not identify the psychotic disorder that he 
believes was present prior to service, and did not indicate 
that the veteran's current schizophrenia was present at that 
time, in service, or within one year after service. 

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
psychiatric condition had its onset in or is related to his 
service.  The veteran's medical records indicate no evidence 
of treatment or diagnosis prior to service, in service, or 
within one year of service, and the September 2005 VA 
examiner, who examined both the veteran and his claims file 
in connection with his claim, found that the veteran's 
psychosis was not identified or treated until about 15 years 
post discharge, and that no medical records in the veteran's 
file corroborate treatment or diagnosis of his condition in 
service or within one year of his discharge. 

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's current psychiatric 
condition to his active duty service.  Accordingly, 
entitlement to service connection for a psychiatric 
disability, to include schizophrenia and depression, must 
therefore be denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


